       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

EVANSTON INSURANCE COMPANY,                        §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §   CIVIL ACTION NO. 4:19-cv-1498
                                                   §
AMSPEC HOLDING CORP.,                              §
                                                   §
        Defendant.                                 §
                                                   §
                                                   §

      PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 57 and Title 28 U.S.C. §§ 2201 and 2202,

Plaintiff Evanston Insurance Company files its Original Complaint for Declaratory Judgment and

shows the following:

                                                 I.
                                              PARTIES

          1.       Plaintiff Evanston Insurance Company (“Evanston” or “Plaintiff”) is an Illinois

corporation with its principal place of business in Illinois. Evanston is thus a citizen of Illinois

for diversity jurisdiction purposes.

         2.        Defendant Amspec Holding Corp. (“Amspec” or “Defendant”), is a Delaware

corporation with its principal place of business at 360 East Elizabeth Avenue, Linden, New

Jersey 07036. Amspec is thus a citizen of Delaware and New Jersey for diversity jurisdiction

purposes.




PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                      Page 1
4849-1379-6501v2
       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 2 of 6



                                                II.
                                     JURISDICTION AND VENUE

          3.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 (a)(1) and (2),

because Evanston and Amspec are citizens of different states and the matter in controversy

exceeds $75,000, exclusive of interest and costs.

          4.       Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Amspec is

subject to personal jurisdiction in this District and a substantial part of the events giving rise to

the claim occurred in the Southern District of Texas and a substantial part of property that is the

subject of the action is situated in this district, including one location in La Porte, Texas, which

is within this division.

                                                      III.
                                                     FACTS

          5.       Evanston issued property insurance policy number MKLV7IM0048001 (the

“Policy”) to Amspec insuring various buildings at various locations in Texas, including

buildings and locations located in or near Houston and Corpus Christi, Texas. The Policy covers

the period of November 15, 2016 through November 15, 2017.

          6.       On or about August 30, 2017, Amspec notified Evanston of claimed business

income and extra expense losses due to the closing of multiple ports in advance of Hurricane

Harvey (the “Claim”). Amspec claimed it incurred these losses at four insured locations: 2310

Hwy 69 N, Nederland, Texas; 2800 B Loop 197 S, Texas City, Texas; 1836 Miller Cut Off

Road, La Porte, Texas; and 301 N. Omaha Dr., Corpus Christi, Texas.1 Evanston assigned claim

number MXMP45967 to the Claim. Evanston retained an independent adjuster, and Amspec



1
   Of these locations, three are in the Southern District of Texas: Texas City is in Galveston County, within the
   Galveston Division; La Porte is in Harris County, within the Houston Division; and Corpus Christi is of course
   in the Corpus Christi Division. Nederland is in Jefferson County, which is within the Eastern District of Texas’s
   Beaumont Division.
PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 2
4849-1379-6501v2
       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 3 of 6



retained a public adjuster to investigate the Claim. Evanston promptly investigated and adjusted

the reported Claim.

         7.        Amspec’s public adjuster submitted a statement to Evanston indicating that

Amspec was making its claim solely on the basis that the United States Coast Guard closed a

number of Texas ports in advance of Hurricane Harvey as a precautionary measure. The ports

identified by Amspec as closed by the Coast Guard are the Port of Corpus Christi, the Port of

Texas City, the Port of Galveston, the Port of Port Arthur, and the Port of Houston.

         8.        Amspec has represented that there was no significant damage due to Hurricane

Harvey at any of the four locations, and none of that damage caused the claimed business

interruption. Amspec has made no claim of damage to insured property or business interruption

due to closure of the insured properties themselves. The only basis for the Claim is the claimed

loss of business interruption and extra expense incurred due to closure of the ports, as alleged

“Dependent Locations” under the Policy. Amspec has presented losses, through its public

adjuster, for business income totaling $912,524.00 and extra expense of $11,224.66, to date.

         9.        Under the Policy’s relevant endorsement, “Dependent Locations” include but are

not limited to contributing locations, which are Amspec’s suppliers’ locations or locations of

suppliers that deliver services or materials to others for Amspec’s account, and recipient

locations, which are locations that receive Amspec’s products. The Policy extends coverage for

such dependent locations to loss of earnings or extra expenses that Amspec incurs during the

restoration period, as defined in the Policy, when Amspec’s business is interrupted by direct

physical loss or damage, caused by a covered peril, to property at a dependent location described

on the schedule. There is a 72-hour waiting period for dependent locations.

         10.       The Policy also contains an endorsement for “Interruption by Civil Authority.”

Under this provision, Evanston extended Amspec’s coverage for earnings and extra expense to

PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                    Page 3
4849-1379-6501v2
       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 4 of 6



include loss sustained while access to a covered location or a dependent location is specifically

denied by an order of civil authority. Such an order must be a result of direct physical loss of or

damage to property, other than at a covered location, and must be caused by a covered peril.

         11.       On April 3, 2019, Evanston informed Amspec that it was denying coverage on the

Claim for the reason that Amspec’s claimed business interruption loss and extra expense from

the port closures was not covered under the Policy. The Coast Guard orders that allegedly closed

the ports were not the result of direct physical loss of or damage to property that occurred prior

to the orders, as these orders were a precautionary measure issued before Hurricane Harvey

affected the ports.

                                            IV.
                                    ACTUAL CONTROVERSY

         12.       Amspec continues to assert that its Claim for business interruption losses and

extra expenses is covered under the Policy. Evanston asserts that its denial was proper, given the

clear Policy language that there was no order of civil authority that denied access to a dependent

location because of direct physical loss of or damage to Property. Therefore, an actual and

justiciable controversy exists between the parties, which may be resolved by a judicial

declaration of the parties’ rights and obligations.

                                          V.
                            REQUEST FOR DECLARATORY RELIEF

         13.       Evanston respectfully requests that this Court declare the respective rights and

obligations of the parties under the Policy. Evanston specifically seeks a declaration (1) that

Evanston timely and appropriately investigated and adjusted the Claim; (2) that there is no

coverage under the Policy for the Claim; and (3) that Evanston appropriately denied Amspec’s

Claim.



PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                      Page 4
4849-1379-6501v2
       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 5 of 6



         14.       This request for declaratory relief is made subject to and without waiver of

Evanston’s additional rights under the Policy, including but not limited to the right to appraisal.

                                                 VI.
                                               PRAYER

        WHEREFORE, Evanston prays that Amspec be cited to appear and answer, and that

Evanston have judgment:


        (1)        That Evanston timely and appropriately investigated and adjusted the Claim;


        (2)        That there is no coverage under the Policy for the Claim;


        (3)        That Evanston appropriately denied Amspec’s Claim; and


        (4)        Awarding Evanston such other and further relief to which it may be entitled,

including attorneys’ fees, costs and expenses in prosecuting this action.




PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                       Page 5
4849-1379-6501v2
       Case 4:19-cv-01498 Document 1 Filed on 04/24/19 in TXSD Page 6 of 6



                                                Respectfully submitted,

                                                ZELLE LLP



                                         By:     /s/ Todd M. Tippett
                                                    Todd M. Tippett
                                                    State Bar No. 24046977
                                                    Southern District of Texas No. 573544
                                                    ttippett@zelle.com
                                                    Michael P. O’Brien
                                                    Texas Bar No. 24103418
                                                    Southern District of Texas No. 3338567
                                                    mobrien@zelle.com


                                         901 Main Street, Suite 4000
                                         Dallas, Texas 75202-3975
                                         Telephone:     (214) 742-3000
                                         Facsimile:     (214) 760-8994

                                         ATTORNEYS FOR PLAINTIFF EVANSTON
                                         INSURANCE COMPANY




PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                              Page 6
4849-1379-6501v2
